DETAILED ACTION
This is in response to applicant's communication filed on 10/27/2020, wherein:
Claim 21-40 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21-23, 29-31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20140143070 A) in view of Chao et al. (WO 2016095105 A1).

Regarding claim 21, Lee discloses a method for a user equipment (UE) to perform communication in an unlicensed band (Fig. 7 and ¶0130-0140 disclose method performing by terminal 709), the method comprising: 
detecting a channel occupancy failure for an unlicensed band radio resource for transmitting uplink data (Fig. 7 step S710-S720 and ¶0132-0133 – “The terminal (709) attempts to access the WLAN AP (702) based on the aforementioned methods, but a failure on the connection to the WLAN can occur (S710) … In this case, the terminal (709) detects the WLAN connection failure (S720)” wherein the connection to WLAN is for uplink data transmission as indicated in ¶0085);
upon the channel access failure, transmitting a higher layer signaling to a base station (Fig. 7 step S730 and ¶0134 – “If the failure of the connection to the WLAN is detected, the terminal (709) transmits the upper layer signaling including the information indicating the failure of the wireless LAN connection to the base station (701) (S730)”).
However, the reference is silent on details about when the channel occupancy failure meets a predetermined criterion, determining that channel access fails for the unlicensed band radio resource.
Chao discloses when the channel occupancy failure meets a predetermined criterion, determining that channel access fails for the unlicensed band radio resource (Page 15 - “If the number of failures of the terminal attempting to access the specific WiFi network reaches a second preset threshold (for example, set to 5 times), it may be determined that the specific router does not enable the specific WiFi network”, page 24).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Lee, and have certain criteria for determining whether accessing WLAN is possible, as taught by Chao because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to limit number of attempt to access.

claim 22, the combined teaching of Lee and Chao discloses the method of claim 21, wherein determining that the channel access fails includes determining that the channel access fails when a number of channel occupancy failures in the unlicensed band radio resource for transmitting the uplink data is not less than a threshold (Chao - Page 15 - “If the number of failures of the terminal attempting to access the specific WiFi network reaches a second preset threshold (for example, set to 5 times), it may be determined that the specific router does not enable the specific WiFi network …Optionally, the terminal may also detect whether the specific router is enabled by the specific router in the following manner: The terminal may scan the network identifier of the specific WiFi network within a predetermined time, or the terminal may scan the network identifier of the specific WiFi network until the number of failures is greater than the predetermined number of times”, page 24) configured by the base station (Lee – ¶ 0090-0103, ¶0115 disclose base station providing measurement control information. It would be obvious for one of ordinary skill in the art to modify Lee teaching to further include information such as number of connection attempt as indicated by Chao in page 15 for the same motivation as in claim 21 to provide UE complete measurement configuration for obtaining access).

claim 23, the combined teaching of Lee and Chao discloses the method of claim 22, wherein determining that the channel access fails includes calculating the number of channel occupancy failures by increasing a value of a counter associated with the channel occupancy failure if the channel occupancy failure in the unlicensed band radio resource for transmission of the uplink data is detected (Chao – page 24, Page 15 - “If the number of failures of the terminal attempting to access the specific WiFi network reaches a second preset threshold (for example, set to 5 times), it may be determined that the specific router does not enable the specific WiFi network …Optionally, the terminal may also detect whether the specific router is enabled by the specific router in the following manner: The terminal may scan the network identifier of the specific WiFi network within a predetermined time, or the terminal may scan the network identifier of the specific WiFi network until the number of failures is greater than the predetermined number of times”, which is obvious in the art that a counter is used for keeping track of connection attempt). The combined teaching would be obvious for the same reason as in claim 21.

Regarding claim 29, Lee discloses a method for a base station to perform communication in an unlicensed band (Fig. 6 – 7), the method comprising: 
(Fig. 7 and ¶0131 – “The terminal (709) can receive the parameter information from the base station as described in FIG. 4 and FIG. 5 to determine the interworking with the WLAN, or perform the interworking with the WLAN according to the control command of the base station”); 
monitoring whether uplink data is received in an unlicensed band radio resource; and receiving a higher layer signaling transmitted as the UE determines that channel access fails (¶0134 – “If the failure of the connection to the WLAN is detected, the terminal (709) transmits the upper layer signaling including the information indicating the failure of the wireless LAN connection to the base station (701) (S730)”, which indicated that the base station is monitoring whether uplink signaling data is received regarding to status of connection and receiving the higher signaling when UE determine access failure).
However, the reference is silent on details about information used to determine a channel access failure to a UE is at least one of a timer and a counter.
Chao discloses information used to determine a channel access failure to a UE is at least one of a timer and a counter (Page 15 - “If the number of failures of the terminal attempting to access the specific WiFi network reaches a second preset threshold (for example, set to 5 times), it may be determined that the specific router does not enable the specific WiFi network”, page 24).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Lee, and have certain criteria for determining whether accessing WLAN is possible, as taught by Chao because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to limit number of attempt to access.

Regarding claim 30, the combined teaching of Lee and Chao discloses the method of claim 29, wherein the UE determines that the channel access fails when a number of channel occupancy failures in the unlicensed band radio resource for uplink data transmission is not less than a threshold (Chao - Page 15 - “If the number of failures of the terminal attempting to access the specific WiFi network reaches a second preset threshold (for example, set to 5 times), it may be determined that the specific router does not enable the specific WiFi network …Optionally, the terminal may also detect whether the specific router is enabled by the specific router in the following manner: The terminal may scan the network identifier of the specific WiFi network within a predetermined time, or the terminal may scan the network identifier of the specific WiFi network until the number of failures is greater than the predetermined number of times”, page 24), The combined teaching would be obvious for the same reason as in claim 29.

Regarding claim 31, the combined teaching of Lee and Chao discloses the method of claim 30, wherein the UE calculates the number of channel occupancy failures by increasing a value of a counter associated with the channel occupancy failure if the channel occupancy failure in the unlicensed band radio resource for transmission of the uplink data is detected (Chao – page 24, Page 15 - “If the number of failures of the terminal attempting to access the specific WiFi network reaches a second preset threshold (for example, set to 5 times), it may be determined that the specific router does not enable the specific WiFi network …Optionally, the terminal may also detect whether the specific router is enabled by the specific router in the following manner: The terminal may scan the network identifier of the specific WiFi network within a predetermined time, or the terminal may scan the network identifier of the specific WiFi network until the number of failures is greater than the predetermined number of times”, which is obvious in the art that a counter is used for keeping track of connection attempt). The combined teaching would be obvious for the same reason as in claim 29.

Regarding claim 34, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 21, therefore, being addressed as in claim 21.

Regarding claim 35, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 22, therefore, being addressed as in claim 22.

Regarding claim 36, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 23, therefore, being addressed as in claim 23.

Claim 24-25, 32, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20140143070 A) in view of Chao et al. (WO 2016095105 A1) and Wei et al. (US 20190281480 A1).

Regarding claim 24, the combined teaching of Lee and Chao discloses the method of claim 23, however, silent on further details about 
Wei discloses wherein the value of the counter is reset if a timer configured in association with the channel occupancy failure expires (abstract and ¶0022 – “When the BFD timer expires, MAC entity resets the BFI counter. It is noted that M.sub.BFI and M.sub.BFD may be configured by gNB via a specific IE such as radio link monitoring configuration (e.g., RadioLinkMonitoringConfig) carried in a specific RRC message”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Lee and Chao, and have counter reset based on expiration of beam failure counter detection, as taught by Wei because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III)  to utilize both counter and timer in beam failure recovery detection into channel access failure detection in unlicensed access.

Regarding claim 25, the combined teaching of Lee, Chao, and Wei discloses the method of claim 24, wherein the timer starts or restarts if the channel occupancy failure is detected (Wei – ¶0044 – “at action S505, the UE starts or restarts the beam failure detection (BFD) timer and count a number of received BFI(s) by increasing the BFI counter by one when receiving a BFI”).

Regarding claim 32, the combined teaching of Lee and Chao discloses the method of claim 31, however, silent on further details of claim 32.
Wei discloses wherein the value of the counter is reset if a timer configured in association with the channel occupancy failure expires (abstract and ¶0022 – “When the BFD timer expires, MAC entity resets the BFI counter. It is noted that M.sub.BFI and M.sub.BFD may be configured by gNB via a specific IE such as radio link monitoring configuration (e.g., RadioLinkMonitoringConfig) carried in a specific RRC message”), and wherein the timer starts or restarts if the channel occupancy failure is detected (¶0044 – “at action S505, the UE starts or restarts the beam failure detection (BFD) timer and count a number of received BFI(s) by increasing the BFI counter by one when receiving a BFI”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Lee and Chao, and have counter reset based on expiration of beam failure counter detection, as taught by Wei because doing so would apply a known technique to a known device (method, or product) ready for 

Regarding claim 37, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 24, therefore, being addressed as in claim 24.

Regarding claim 38, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 25, therefore, being addressed as in claim 25.

Claim 26-27 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20140143070 A) in view of Chao et al. (WO 2016095105 A1), Wei et al. (US 20190281480 A1), and Mediatek (“Enhancements to the RACH procedure for NR-U”, 3GPP TSG-RAN WG2 Meeting #103 R2-1812343, Gothenburg, Sweden, 20th - 24th August 2018, provided by Applicant on 10/27/2020).

Regarding claim 26, the combined teaching of Lee and Chao discloses the method of claim 21, however, silent on further details about 
Wei discloses wherein the channel occupancy failure is detected for each of one or more bandwidth parts configured of radio resource (Abstract – “A user equipment (UE) is configured with at least one bandwidth part (BWP) specific configuration information. The UE receives a configuration information specific to the bandwidth part (BWP). The configuration information configures an initial value of a beam failure detection (BFD) timer and a beam failure indication (BFI) count threshold”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Lee and Chao, and have counter reset based on expiration of beam failure counter detection, as taught by Wei because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III)  to utilize both counter and timer in beam failure recovery detection into channel access failure detection in unlicensed access.
However, the combined teaching is silent on details about wherein the channel occupancy failure is detected for each of one or more bandwidth parts configured of the unlicensed band radio resource.
(Section 2.1 – observation 1 -  “To reduce the impact of LBT on the RA procedure, multiple RACH configurations could be defined on different channels (frequency or BWPs) in the unlicensed spectrum, providing the UE with more opportunities to transmit the RA preamble. The UE could select one of these channels to transmit the preamble”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Lee, Chao, Wei and have multiple RACH configuration of unlicensed band, as taught by Mediatek because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to reduce delay on channel access on unlicensed band.

Regarding claim 27, the combined teaching of Lee, Chao, Wei, and Mediatek discloses the method of claim 26, further comprising, in a case where two or more of the bandwidth parts are configured, if one bandwidth part is determined to be the channel access failure, performing bandwidth part switching using another bandwidth part (Mediatek - Section – 2.1 – proposal 1 – “Proposal 1: If multiple RACH configurations are available on different channels (frequencies or BWPs), the UE may select the channel to transmit the RA preamble”). The combined teaching would be obvious for the same reason indicated in claim 26.

Regarding claim 39, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 26, therefore, being addressed as in claim 26.

Regarding claim 40, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 27, therefore, being addressed as in claim 27.

Allowable Subject Matter
Claim 28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643